IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON

                     DECEMBER 1997 SESSION
                                               FILED
                                               January 22, 1998

STATE OF TENNESSEE,                 )          Cecil Crowson, Jr.
                               )               Appellate Co urt Clerk
                 APPELLEE,     )
                               )          No. 02-C-01-9612-CC-00482
                               )
                               )          Madison County
v.                             )
                               )          Franklin Murchison, Judge
                               )
                               )          (Probation Revocation)
MAURICE MANLEY,                )
                               )
               APPELLANT.      )




FOR THE APPELLANT:                        FOR THE APPELLEE:

C. Michael Robbins                      John Knox Walkup
Attorney at Law                         Attorney General & Reporter
202 South Maple, Suite C                500 Charlotte Avenue
Covington, TN 38019                 Nashville, TN 37243-0497
(Appeal Only)
                                    Georgia B. Felner
Vanessa King                        Counsel for the State
Assistant Public Defender                450 James Robertson
Parkway
227 Baltimore Street, West                Nashville, TN 37243-0493
Jackson, TN 38301
(Trial Only)                              James G. Woodall
                                    District Attorney General
OF COUNSEL:                         P.O. Box 2825
                                    Jackson, TN 38302
George Morton Googe
District Public Defender                  Donald H. Allen
227 Baltimore Street, West                Assistant District Attorney
General
Jackson, TN 38301                        P.O. Box 2825
                                    Jackson, TN 38302
OPINION FILED:___________________________________



AFFIRMED PURSUANT TO RULE 20



Joe B. Jones, Presiding Judge


                            OPINION


     The appellant, Maurice Manley (defendant), appeals as of right from

a judgment of the trial court revoking his intensive probation.1 The trial

court found the defendant violated his probation by failing to report to his

probation officer, changing his address without the consent of the

probation officer, failing to appear for the requisite random drug screens,

failing to be at home when the probation officer made custody (curfew)

checks, failing to enter into an alcohol treatment and counseling

program, and failing to pay the probation fees, court costs, and

restitution. In this court, the defendant presents one issue for review:

“Did the trial court err in ordering the defendant incarcerated for service

of the remainder of his sentence?”

     The defendant testified there was no excuse for failing to report to

his probation officer as ordered. He stated he was an alcoholic and




     1
      The defendant entered pleas of guilty to two counts of aggravated
assault, Class C felonies. The trial court sentenced the defendant to
Range II sentences of six (6) years for each offense pursuant to a plea
agreement. The trial court suspended the defendant’s sentences and
placed the defendant on intensive probation for six (6) years.

                                     2
drank as much alcohol as possible seven days a week. The defendant

testified he was “probably somewhere drinking” when he was supposed

to report to his probation officer. He also admitted he did not enter an

alcohol treatment program or counseling program as ordered by the

court. He testified he continued to live at the same address even though

people at that address stated they did not know where the defendant was

living. He claimed he worked sporadically and was unable to pay the

probation fees, court costs, and restitution. The defendant did not testify

where he obtained the funds to purchase alcoholic beverages seven days

a week.

     After a thorough review of the record, the briefs submitted by the

parties, and the law governing the issue presented for review, it is the

opinion of this court that the judgment of the trial court should be

affirmed pursuant to Rule 20, Tennessee Court of Criminal Appeals. See

State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991).




                       ____________________________________________
                              JOE B. JONES, PRESIDING JUDGE




                                     3
CONCUR:




______________________________________
          JERRY L. SMITH, JUDGE




______________________________________
         CURWOOD WITT, JUDGE




                                         4